Citation Nr: 0211519	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Evaluation of hypertrophic degenerative joint disease, 
cervical spine with discogenic disease, 6th cervical 
intervertebral space with radiculopathy and unfavorable 
ankylosis, currently rated as 40 percent disabling.  

2.  Evaluation of chronic gastritis currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from May 1946 
to March 1948, from January 1951 to May 1952, and from June 
1952 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The case was previously before the Board in February 2000, 
when it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The service-connected of hypertrophic degenerative joint 
disease, cervical spine with discogenic disease, 6th cervical 
intervertebral space with radiculopathy and unfavorable 
ankylosis, is manifested by pain, limitation of motion, 
muscle spasm, and chronic left C7 radiculopathy; however, 
deep tendon reflexes are present, sensory perception of pain 
was present and there were no pathologic reflexes.  

3.  The service-connected hypertrophic degenerative joint 
disease, cervical spine with discogenic disease, 6th cervical 
intervertebral space with radiculopathy and unfavorable 
ankylosis, does not result in a pronounced condition with 
persistent symptoms compatible with neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
deep tendon reflexes, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

4.  The service-connected chronic gastritis is manifested by 
epigastric tenderness and episodes of pain, vomiting and 
related symptoms, without multiple small eroded or ulcerated 
areas.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
hypertrophic degenerative joint disease, cervical spine with 
discogenic disease, 6th cervical intervertebral space with 
radiculopathy and unfavorable ankylosis, have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 5287, 5293 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
chronic gastritis have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 7307 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  

Specifically, the veteran's application for higher 
evaluations is complete.  The rating decision, statement of 
the case, supplemental statements of the case, and an April 
2001 letter notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  The veteran has been 
examined by VA and a medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Evaluation criteria  Service-connected disabilities are rated 
in accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

Hypertrophic degenerative joint disease, cervical spine with 
discogenic disease, 6th cervical intervertebral space with 
radiculopathy and unfavorable ankylosis  

Ankylosis of the cervical spine will be rated as 30 percent 
disabling where favorable and as 40 percent disabling were 
unfavorable.  38 C.F.R. Part 4, Code 5287 (2001).  

The veteran's service-connected neck disability is currently 
rated as 40 percent disabling under diagnostic code 5287.  
This is the maximum rating assignable under this code.  

The next higher rating based on ankylosis of the spine is 
found under diagnostic code 5286.  For a higher rating, that 
code requires complete bony fixation of the spine, and there 
is no evidence of such extensive involvement in this case.  

Complete bony fixation (ankylosis) of the spine will be rated 
as 60 percent disabling if at a favorable angle and as 100 
percent disabling if at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).   
38 C.F.R. Part 4, Code 5286 (2001).  

The Board has considered rating the disability under other 
criteria.  These criteria are alternatives to the rating for 
ankylosis and can not be considered in addition to ankylosis 
because they all compensate limitation of motion and 
associated symptoms (38 C.F.R. § 4.45), and the same 
manifestations can not be compensated twice under different 
criteria.  38 C.F.R. § 4.14 (2001); VAOPGCPREC 36-97 (Dec. 
12, 1997).  

A limitation of cervical spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 30 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5290 (2001).  The diagnostic code based on 
limitation of cervical spine motion does not provide a basis 
for a rating in excess of the current 40 percent.  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(2001).  The rating criteria are couched in terms of the 
lumbar disc.  There is no criteria using cervical disc terms, 
so we must rate by analogy.  38 C.F.R. § 4.20 (2001).  
Instead of sciatic neuropathy, we will be looking for 
neuropathy involving the nerves running down the upper 
extremity.  The ankle jerk is a deep tendon reflex, so we 
will be looking to the deep tendon reflexes in the upper 
extremities.  With these criteria in mind, the Board has 
reviewed the record.  The Board notes that the file is 
extensive and contains information as to other joints and 
other neurologic problems, such evidence is not relevant and 
will not be discussed herein.  

On the September 1996 VA examination, there were no postural 
abnormalities or fixed deformities.  There was full forward 
flexion and backward extension.  Lateral flexion was 20 
degrees to the right and left.  Rotation was 45 degrees to 
the right and left.  There was pain on extremes of lateral 
flexion and rotation.  The doctor specified that the 
neurologic involvement was none.  X-rays disclosed changes in 
the cervical spine.  The diagnosis was degenerative 
osteoarthritis, cervical spine.  The report is evidence 
against the claim as it contains the opinion of a trained 
medical professional that there were no neurologic 
manifestations to the service-connected neck disability.  

A September 1996 evaluation of complaints of numbness in the 
upper and lower extremities led to the diagnosis of 
peripheral neuropathy secondary to diabetes mellitus.  This 
is also against the claim as it associates neurologic 
complaints with a different disability.  

The report of private hospitalization at the James L. Gordon 
Memorial Hospital, in July 1997, shows the veteran complained 
of neck pain and stiffness.  His neck and shoulder were 
slightly swollen with tenderness and limited range of motion.  
There was pain radiating from the neck down to the shoulder 
and numbness of the 3rd, 4th and 5th fingers.  The impression 
was cervical osteoarthritis with root compression of C4, C5, 
and C6.  Traction was advised.  Under the rating criteria for 
an intervertebral disc syndrome, the current 40 percent 
rating requires a severe condition with recurring attacks and 
intermittent relief.  This hospital report reflects such a 
recurring attack.  Therefore, this report supports the 
current rating.  The report does not support a higher rating 
because it does not reflect persistent symptoms compatible 
with neuropathy with characteristic pain and demonstrable 
muscle spasm, absent deep tendon reflexes, or other 
neurological findings appropriate to site of diseased disc, 
with only little intermittent relief.  

A report of treatment at the Subic Legend Health and Medical 
Center shows the veteran was admitted in November 1998 with 
pain at the nape of the neck radiating down the left 
shoulder, as well as pain in the lumbosacral spine and right 
knee.  The report shows he was treated with medical and 
physical therapy and improved, being released in early 
December 1998.  Here, again, we see a recurring attack 
consistent with the current 40 percent rating.  Therefore, 
this report supports the current rating.  The report does not 
support a higher rating because it does not reflect 
persistent symptoms compatible with neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
deep tendon reflexes, or other neurological findings 
appropriate to site of diseased disc, with only little 
intermittent relief.  

The report of the April 1999 VA examination shows the veteran 
complained of constant sharp pain over the neck down to the 
lumbar spine, lack of endurance, easy fatigability, increased 
pain on walking and morning stiffness.  The range of cervical 
spine motion, both active and passive, was from 0 to 15 
degrees flexion, 10 degrees extension, 20 degrees right 
rotation, 25 degrees left rotation, 20 degrees right lateral 
bending, and 25 degrees left lateral bending, with pain 
beyond those points.  There was mild to moderate muscle spasm 
and no tenderness.  The diagnosis was degenerative joint 
disease, cervical and lumbar spine, left shoulder and hand.  
Spasm is part of the rating criteria for the 60 percent 
rating.  However, spasm can be associated with various levels 
of impairment.  Cf. 38 C.F.R. Part 4, Code 5295 (2001).  Mild 
to moderate spasm by itself does not meet the requirements 
for a 60 percent rating.  Rather the rating criteria require 
"pronounced disc condition with persistent symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm."  That is the spasm must be 
present in addition to the neuropathy.  The rating criteria 
does provide alternatives to spasm: "demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  38 C.F.R. Part 4, Code 5293 (2001).  That is, 
spasm is not necessary, but the neurologic deficits 
associated with a pronounced disc disorder must be present to 
support a higher rating.  

The neurologic deficits were separately evaluated during the 
April 1999 examination.  The veteran complained of numbness 
of both hands, pain in the left shoulder, and numbness on the 
medial aspect of the left hand.  Examination showed no focal 
weakness.  There was hypoesthesia over both hands and feet.  
The deep tendon reflexes were hypoactive and equal.  Looking 
to the rating criteria, it is also significant that the deep 
tendon reflexes were present, although hypoactive.  The 
diagnosis was peripheral neuropathy and the etiology was 
diabetes mellitus.  That is, the doctor gave the opinion that 
the neurologic deficits were due to the non-service-connected 
diabetes rather than the service-connected disc disease.  
Thus, the April 1999 examination report is against a higher 
evaluation because it says the veteran does not have the 
neurologic deficits associated with a disc disorder, let 
alone a disc disorder of pronounced severity.   

A clinical summary from Dr. Jamie B. Organo covers treatment 
from January to April 1999 and does not show that any of the 
rating criteria were met.  The veteran was informed that VA 
attempts to obtain additional information were fruitless.  
The veteran submitted another report from Dr. Organo, 
covering the period from January to May 1999 and showing 
diagnoses and treatment, without identifying any criteria 
which would support a higher rating.  

An undated report from Johnny K. Lokin, M.D., reports the 
veteran's neck complaints.  Magnetic imaging was recommended.  
The results showed narrowing of the neural foramina.  This 
report shows the veteran has disc disease.  There is no 
dispute as to that diagnosis.  The report does not show the 
extent of the resulting disability.  Particularly, it does 
not show the neurologic deficits required for the next higher 
rating.  The veteran was informed that VA attempts to obtain 
additional information were fruitless.  

The report of the April 2000 VA spine examination shows the 
veteran complained of joint pain including the neck and 
shoulders.  He reported pain and stiffness in the neck and 
that he could not endure moving his neck without a cervical 
collar.  He reported flare-ups 2 to 3 times daily, for a few 
minutes.  The pain was reportedly worse when he moved his 
neck or did not wear his cervical collar.  The range of 
cervical spine motion was from 0 to 15 degrees flexion, 10 
degrees extension and 20 degrees rotation.  The doctor 
indicated that on flare-ups, motion would be from 0 to 10 
degrees flexion, 5 degrees extension and 15 degrees rotation.  
It was painful if he moved his head.  There was facial 
grimacing when he coughed or moved his head.  There was spasm 
of the neck muscles.  The diagnosis was moderate cervical 
spondylosis and degenerative disc disease, C4-5, C6-7.  

The neurologic deficits were separately evaluated.  The 
veteran reported weakness in his left hand and that, without 
his cervical collar, the hand was generally weak and useless.  
On examination, deep tendon reflexes were 2+ in both upper 
extremities.  There were no pathologic reflexes.  Muscle 
strength was 1/5 in both upper extremities.  There was 
sensory perception of pain.  Cranial nerves were intact and 
there was good cerebellar function.  Nerve conduction tests 
were done.  The findings were considered to be consistent 
with chronic left C7 radiculopathy and multiple peripheral 
neuropathy, sensorimotor, myelinopathic and axonopathic, 
affecting the lower more than the upper extremities.  The 
report indicated that possible endocrine, metabolic or renal 
cause should be considered.  The test results were reviewed 
and the diagnosis was peripheral neuropathy.  This report 
shows that the veteran has the service-connected cervical 
disc disorder.  The chronic left C7 radiculopathy merely 
reflects the presence of the service-connected disability and 
does not show that it is of pronounced severity.  The most 
significant test finding reflects that deep tendon reflexes 
were 2+, or normal in both upper extremities.  They were not 
absent as indicative of a pronounced disability.  Moreover, 
the doctor stated that there were no pathologic reflexes and 
there was sensory perception of pain.  These findings are 
against the presence of the neurologic deficits which 
characterize a pronounced level of disc disorder.  

While the veteran may feel that the service-connected 
cervical disc disease has advanced in severity, the findings 
of the trained medical professionals provide the most 
probative evidence as to the level of disability.  The 
evidence discussed in detail above provides a preponderance 
of evidence which establishes that the service-connected 
disability does not approximate a pronounced disc disorder 
which would warrant a greater evaluation under any applicable 
criteria.  38 C.F.R. § 4.7 (2001).  

Chronic gastritis  The service-connected chronic gastritis is 
currently rated as 10 percent disabling under diagnostic code 
7307.  Gastritis, hypertrophic (identified by gastroscope) 
will be rated as 10 percent disabling where chronic with 
small nodular lesions, and symptoms; 30 percent disabling 
where chronic with multiple small eroded or ulcerated areas, 
and symptoms; and 60 percent disabling where chronic with 
severe hemorrhages, or large ulcerated or eroded areas.  
38 C.F.R. Part 4, Code 7307 (2001).  

On the September 1996 VA examination, the veteran reported 
vomiting 3 times a week.  There was no hematemesis or melena.  
He told of epigastric pain, 3 to 4 times a week, relieved by 
Maalox or Tagamet.  The upper gastrointestinal X-rays showed 
a hyperactive antrum and duodenal cap without evident 
ulceration.  The examination concluded with a diagnosis of 
hyperactive antrum and duodenal cap without evident 
ulceration, referencing the X-rays.  This report demonstrates 
that the veteran has the chronic symptoms consistent with the 
criteria for the current 10 percent rating and indicates that 
the veteran does not have multiple small eroded or ulcerated 
areas, in addition to symptoms, as required for the next 
higher rating.  

Epigastric pain and vomiting were reported on the VA 
examination for Aid and Attendance or Housebound status in 
September 1996.  This report shows symptoms consistent with 
the 10 percent rating and does not provide evidence to 
support a higher evaluation.  

During the VA examination of the veteran's stomach, in March 
1997, he reported on and off epigastric pain since 1954.  He 
complained of epigastric pain and being nauseated, especially 
in the morning.  The pain was felt when hungry or eating 
greasy food.  Episodes were said to occur 3 to 4 times a week 
and more often if he did not take antacids.  The diagnosis 
was chronic atrophic gastritis.  

Gastroscopy was done at Santo Thomas University Hospital in 
March 1997.  The antral mucosa was course with very prominent 
submucosal vessels.  The diagnosis was chronic atrophic 
gastritis.  This study is highly probative, because it 
actually looked into the stomach.  It establishes that the 
veteran does not have the multiple eroded areas or 
ulcerations required for a higher rating.  

On VA examination in April 1999, the veteran reported 
occasional vomiting, as well as alternating constipation and 
diarrhea.  He told of colicky epigastric pain with feeling of 
abdominal fullness and gaseousness, mild to moderate, 
occurring almost daily.  He reported that on 3 occasions, he 
had been rushed to the Subic Legend Medical center for 
emergency treatment because of severe epigastric pain and 
heartburn.  There was epigastric tenderness.  The following 
gastroscopy report was considered and the diagnoses were 
chronic atrophic gastritis, duodenal bulb ulcer, and chronic 
duodenitis.  

The veteran was referred for gastroscopy at Santo Thomas 
University Hospital in April 1999.  The antral mucosa was 
course with very prominent submucosal vessels.  There was 
only one ulcerated area, 1.0 centimeter in the duodenum.  The 
diagnoses were chronic atrophic gastritis, duodenal bulb 
ulcer, and chronic duodenitis.  The single small ulcer more 
closely approximates the lesions associated with the 10 
percent rating and does not approximate the multiple ulcers 
required for the next higher evaluation.  38 C.F.R. § 4.7 
(2001).  Again, this study is highly probative, because it 
actually looked into the stomach.  It establishes that the 
veteran does not have the multiple eroded areas or 
ulcerations required for a higher rating.  

A clinical summary from Dr. Jamie B. Organo shows treatment 
for various conditions from January to April 1999.  It was 
noted that gastritis had been diagnosed.  Lately the veteran 
complained of heartburn and indigestion.  Medication was 
recommended.  The above gastroscopy was referenced.  This 
report shows symptoms consistent with the current 10 percent 
rating and does not show the multiple small eroded or 
ulcerated areas required for a higher rating.  The veteran 
was informed that VA attempts to obtain additional 
information were fruitless.  The veteran sent in another 
report from Dr. Organo covering January 1999 to May 1999.  
The report documents the veteran's stomach complaints and 
treatment and, under a May 1999 date, repeats the findings of 
the April 1999 gastroscopy.  This report shows symptoms 
consistent with the current 10 percent rating and does not 
show the multiple small eroded or ulcerated areas required 
for a higher rating.  

The report of the VA stomach examination, in August 2000, 
discloses the veteran's complaints of epigastric pain and 
heartburn.  Sometimes, he vomited from severe epigastric 
pain.  He was treated with antacids.  He had episodes of 
abdominal colic 2 to 3 times at night.  There was tenderness 
in the epigastric area.  A series of upper gastrointestinal 
X-ray studies was negative.  The diagnosis was chronic 
gastritis and no evidence of active ulcer disease (upper 
gastrointestinal study negative) on this examination.  

The report of the August 2000 VA examination for Aid and 
Attendance or Housebound status noted the diagnosis of 
chronic gastritis without indication of any of the criteria 
required for a higher evaluation.  

The veteran has been repeatedly examined by VA and private 
doctors who have found symptoms consistent with the current 
10 percent rating.  However, none of the medical 
professionals have reported the multiple small eroded or 
ulcerated areas required for a higher rating.  That is, there 
is no competent medical evidence to support the veteran's 
claim.  In fact, the medical reports, particularly the 
gastroscopy and X-rays studies, provide a preponderance of 
evidence which clearly establishes that the veteran does not 
have the multiple small eroded or ulcerated areas required 
for a higher rating.  Since the disability does not 
approximate the criteria for a higher rating, the claim must 
be denied.  38 C.F.R. § 4.7 (2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see supplemental statement of the 
case dated in May 1999), finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2001).  In this regard, the Board notes that the veteran's 
many service-connected disabilities combine to render him 
totally disabled on the basis of individual unemployability.  
However, the Board finds that there has been no showing by 
the veteran that the service-connected disabilities at issue 
in this decision, individually, have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Evaluation in excess of 40 percent for hypertrophic 
degenerative joint disease, cervical spine with discogenic 
disease, 6th cervical intervertebral space with radiculopathy 
and unfavorable ankylosis, is denied.  

Evaluation in excess of 10 percent for chronic gastritis is 
denied.  



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


